Citation Nr: 0919739	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  03-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1973 through July 
1976, and from February 1978 through August 1992.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that since the May 2007 remand, service 
connection was granted for the left hand disability.  That 
issue is no longer before the Board.  Also, in September 
2008, a Statement of the Case was issued regarding the 
Veteran's appeal of the rating for status post open reduction 
internal fixation for distal radial and ulnar fracture, left 
wrist.  The Veteran did not perfect the appeal; it is, 
therefore, not before the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the Veteran's current low back disorder is related to 
his period of active service.

2.  There is no competent medical evidence of record showing 
that the Veteran's headaches are related to his period of 
active service.


CONCLUSIONS OF LAW

1.  The Veteran's low back disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

2.  The Veteran's headaches were not incurred in or 
aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to establish service connection for a 
back disability, and headaches. For service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 341, 
346 (1999).

In this case, the Veteran meets the first element of 
establishing service connection.  There is medical evidence 
of a current back and headache disability.  The most recent 
medical evidence is the August 2008 VA examination report.  
Following physical examination and x-ray, the examiner 
diagnosed migraine headaches and degenerative joint disease 
of the lumbar spine.  The Board does not dispute these 
diagnoses and finds that the Veteran has current back and 
headache disabilities.

A review of the Veteran's service treatment records also 
reveals that he experienced instances of both low back pain 
and headaches during service.  He claims that his current 
back pain and headaches initially manifested at the time of 
his in service bike accident, which injured his now service 
connected left wrist.  A review of the service treatment 
records confirms that the Veteran was involved in a bike 
accident in both July 1982 and again in May 1988, but does 
not show that he was treated for back pain or headaches 
around the time of either accident.

In February 1975, the Veteran reported low back pain without 
a history of trauma and noted as having "low back 
syndrome."  He again sought treatment for the back in 
September 1975.  In February 1976, the Veteran sought 
treatment for headaches, coupled with nasal congestion and 
sore throat.  He was treated in July 1978 for a backache and 
noted as having a muscle strain.  In August 1978 he was 
treated following left frontal laceration status post blunt 
trauma to the head.  He was again treated in March 1979 and 
September 1980 for sore throat and headache.  His last noted 
in-service treatment for the back was in January 1980.  The 
Board notes that each of these instances of treatment is 
prior to any bike accident.

Because there was evidence of current back and headache 
disabilities, as well as treatment for both in service, the 
question becomes whether any current disability is causally 
connected to the Veteran's active service.  The Board 
remanded these issues in May 2007 in order to obtain opinions 
as to the etiology of any current back and headache 
disabilities.

In August 2008, the Veteran was afforded a VA examination.  
The examiner reviewed the claims folder contemporaneous with 
writing the opinion.  The Veteran's in-service and post-
service medical history was reported, as was the current 
nature of the Veteran's disabilities based upon physical 
examination.  

With regard to the low back, the examiner diagnosed 
degenerative joint disease of the lumbar spine, based upon x-
ray.  The examiner accurately reported the Veteran's in-
service instances of back pain, not associated with any 
trauma.  The examiner also reported that the first post-
service mention of back pain was many years following 
service.  A review of the record shows that he reported back 
pain in May 2005.  The examiner reported this as May 2006, 
which is seemingly a typo.  Either way, the first mention of 
post-service back pain is at least thirteen years following 
the Veteran's discharge.  Because there is no evidence of 
recurrent back pain following service for many years, the 
examiner opined that it is unlikely that the Veteran's 
current back condition is related to the back pain he had in 
service.

With regard to the headaches, the examiner diagnosed migraine 
headaches based upon a review of the record and interview 
with the Veteran.  The Veteran reported the several in-
service instances of headaches.  Post-service treatment is 
noted in the VA outpatient records as beginning in April 
2005, at which time the Veteran reported headaches for the 
prior three years.  Thus, it appears that the post-service 
headaches initially manifested in approximately 2002, ten 
years following the Veteran's discharge from service.  The 
examiner noted that there is nothing in the service treatment 
records to suggest recurring or chronic headaches during 
service, and that post-service treatment did not begin until 
many years following service.  For this reason, the examiner 
opined that it is less like as not that the Veteran's current 
migraine headaches are caused by or a result of his military 
service.

The Board notes that it reviewed the Veteran's post-service 
outpatient treatment records in their entirety.  The etiology 
of either the back disorder, or the headaches was not 
discussed at any point in the outpatient treatment records.  
Other then the August 2008 VA opinion, the record is without 
any further opinion as to causation of the claimed 
disabilities.  

While the Board appreciates the Veteran's belief that each of 
his claimed disabilities is related to his active service, 
there must be competent medical evidence establishing that 
fact.  As a lay person, he is competent to report his 
symptoms. See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The Veteran's statements, however, are not competent 
evidence of current diagnoses, or connections to military 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Competent 
medical evidence of a current disability and medical nexus is 
required for service connection.

In this case, no such evidence exists.  The current 
outpatient treatment records do not include opinions as to 
the cause of any of the Veteran's claimed disabilities.  
Again, the VA examiner opined that neither disability is 
related to active service.  The record is simply devoid of 
any suggestion of medical nexus between the claimed 
disabilities and the Veteran's active service.  Without such 
evidence, there is no basis upon which to grant service 
connection for any of the claimed disabilities under 38 
C.F.R. § 3.303.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  Because the evidence here is not in equipoise, 
and, in fact, the absence of evidence to support the claims 
suggests that the preponderance of the evidence is against 
the Veteran's claims, the benefit-of-the-doubt doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the Veteran's 
claims.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claims.  Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim. See 73 FR 23353 (Apr. 30, 
2008).

The notice requirements apply to all five elements of a 
service connection claim: 
(1) Veteran status; (2) existence of disability; (3) 
connection between service and the disability; (4) degree of 
disability; and (5) effective date of benefits where a claim 
is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

VA sent the Veteran a letter in January 2004 informing him of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  This letter satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1).  The requirements of Dingess v. Nicholson, 
supra, e.g., as to potential downstream issues such as 
disability rating and effective date, were addressed in the 
March 2006 and May 2007 letters to the Veteran.  VA's duty to 
notify the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d).  Here, the Veteran's statements, 
his service treatment records, and post-service private and 
VA treatment records are all within the claims folder.  The 
Veteran was afforded a VA examination with regard to the 
claims under appeal.  The August 2008 report is of record.  

The Veteran has not notified VA of any additional relevant 
evidence. VA has done everything reasonably possible to 
assist the Veteran.  A remand for further development of 
these claims would serve no useful purpose.  VA has satisfied 
its duties to notify and assist the Veteran and further 
development is not warranted.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for headaches is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


